NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          AUG 16 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

J. JESUS LOPEZ-CERVANTES, a.k.a.                 No. 12-71167
Jesus Lopez Cervantes, a.k.a Jesus
Cervantes-Lopez,                                 Agency No. A075-128-451

               Petitioner,
                                                 MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       J. Jesus Lopez-Cervantes, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order summarily affirming a decision

of an immigration judge (“IJ”) denying his application for cancellation of removal


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in the exercise of discretion. Our jurisdiction is governed by 8 U.S.C. § 1252. We

dismiss the petition for review.

      We lack jurisdiction to review the IJ’s denial of cancellation of removal in

the exercise of discretion. See Bermudez v. Holder, 586 F.3d 1167, 1169 (9th Cir.

2009) (per curiam). Moreover, Lopez-Cervantes’s contention that the agency

failed to consider his evidence is not a sufficiently colorable constitutional claim or

question of law to trigger our jurisdiction. See Mendez-Castro v. Mukasey,

552 F.3d 975, 978 (9th Cir. 2009) (“To be colorable in this context, the violation

need not be substantial, but the claim must have some possible validity.” (citation

and internal quotation marks omitted)).

      PETITION FOR REVIEW DISMISSED.




                                           2                                    12-71167